SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS NOW HEREBY ORDERED, ADJUDGED, AND DECREED that the *866judgment of the District Court is AFFIRMED.
Plaintiff-appellant appeals from a stipulation of final judgment of the United States District Court for the Northern District of New York (Kahn, D.J.), filed December 4, 2002, that dismissed the complaint without prejudice to plaintiffs right to appeal.
The instant appeal seeks review of an order of that court, filed June 5, 2002, denying plaintiffs motion to vacate the order of Magistrate Judge Randolph F. Treeee, filed October 16, 2001, and denying plaintiffs motion for leave to file a second amended complaint adding a claim under section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a). Familiarity with the facts is assumed.
The central question before us is whether the lower court abused its discretion in denying plaintiffs motion for leave to amend the complaint to add a claim under the Rehabilitation Act, where such a claim would be precluded by this Court’s decision in Garcia v. S.U.N.Y. Health Sciences Center, 280 F.3d 98 (2d Cir.2001).
Given the posture of this case, our review is limited. The plaintiff did not attempt to distinguish Garcia below based on the time the plaintiffs claims accrued. We thus decline to address the question of when the state might first have knowingly waived sovereign immunity. We are, of course, bound by previous panel decisions of this court.
The judgment of the district court is AFFIRMED.